Mr. Justice Sheldon delivered the opinion of the Court: It is prima fade the duty of the mayor and city council of the' city of Bloomington to keep the streets of the city free from obstructions. The charter gives the city council full power to keep in repair the streets, and to provide for keeping them in repair, and to prohibit obstructions therein. This power is granted to be exercised for the public benefit, and its execution can be insisted on as a duty. City of Bloomington v. Bay, 42 Ill. 503 ; Chicago City v. Robbins, 2 Black, 418. This power having been given to the city council, and the charter providing that the mayor shall preside at its meetings, and, in case of a tie in any vote of the council, shall give the casting vote, the writ was properly directed to the mayor and city council in their official capacity, instead of to the city of Bloomington, requiring them to do the particular thing specified in the writ, which appertains to their office and duty. The People ex rel. v. Common Council of Syracuse, 20 How. (N.Y.), 491. A mandamus was an appropriate remedy in the case. Hamman et al. v. City of Covington, 3 Met. (Ky.) 494 ; The State ex rel. Cleveland v. Common Council of Orange, 2 Vroom, 131 ; Borough of Unioniown v. The Commonwealth, 34 Penn. 293; Tapping on Mand. 24, 60,132. This disposes of all the points of objection made to the writ, and we are of opinion the demurrer should have been overruled and the respondents required to answer. The judgment is reversed and the cause remanded. Judgment reversed.